                           UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF WISCONSIN


UNITED STATES OF AMERICA
               Plaintiff,

          v.                                             Case No. 17-CR-121

CHRISTOPHER CRITTENDON
              Defendant.


                                             ORDER

          For the reasons stated on the record on July 25, 2019,

          IT IS ORDERED that defendant’s bond conditions are modified to include his

participation in the Location Monitoring Program, specifically, Radio Frequency with Curfew

status.

          Dated at Milwaukee, Wisconsin, this 26th day of July, 2019.

                                           /s/ Lynn Adelman
                                           LYNN ADELMAN
                                           District Judge
